Citation Nr: 1221849	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel





INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966, from January 1968 to June 1969, and from May 1976 to October 1976.  

This appeal to the Board of Veterans' Appeals  (Board) arose from a February 2009 rating decision in which the RO denied the Veteran's claim for service connection for type II diabetes mellitus.  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

Initially, the Board notes that the Veteran has been diagnosed with diabetes mellitus, as reflected in a December 2008 VA treatment record.  He asserts that his diabetes mellitus is due to exposure to herbicides during his service at the Ubon Air Base in Thailand.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f)  and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) or, alternatively, a veteran without Vietnam service but with competent evidence of herbicide exposure, who develops one of the identified diseases.  

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides (emphasis added).  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

The Veteran also submitted a printed copy of information regarding the use of herbicides at Ubon Air Base to clear vegetation that was located 100 meters from the munitions maintenance squadron area and to clear dense underbrush from around the base perimeter.  

The Veteran's DD Form 214 (separation document) for his period of service from August 1962 to August 1966 indicates that his MOS was that of jet engine mechanic and that his last duty assignment and major command was with the 8th Field Maintenance Squadron (FMS).  Information from the Air Force Historical Research Agency reflects that the 8th FMS started arriving at Ubon, Thailand, in August 1965 to support the 68th and 431st Tactical Fighter Squadrons.  

It is clear from the record that the 8th FMS was based in Ubon, Thailand, during the Veteran's period of active service, and it also appears that herbicides were sprayed on the air base perimeter at Ubon Royal Thai Air Force Base.  However, it remains unclear as to whether the Veteran's unit served near the perimeter or whether the Veteran's MOS is one recognized by VA as one with regular perimeter service.  Hence, further RO action on this claim is warranted.

On remand, the RO should attempt to verify the Veteran's alleged herbicide exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility by obtaining unit information of the 8th FMS at Ubon Airfield in Thailand from August 1965 to August 1966 to determine the unit's location within the airfield (and whether it was stationed near the perimeter).  Also, the RO should determine whether the Veteran's MOS is recognized as one that regularly had contact with the airbase perimeter. 

While this matter is on remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes medical records from the VA Medical Center (VAMC) in Buffalo, New York, dated up to December 17, 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Buffalo VAMC all outstanding records of VA treatment and/or evaluation of the Veteran since December 17, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also while this matter is on remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Buffalo VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since December 17, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  The RO should contact the JSRRC and any other relevant facility to request detailed unit information for the 8th FMS from August 1965 to August 1966 at Ubon Airfield in Thailand to determine the location of this unit within the airfield.  The RO should also take any steps necessary to determine whether the Veteran's MOS of jet engine mechanic required regular contact with the base perimeter.  If any department refers the RO to a more appropriate facility in which to obtain the above-noted information, the RO should contact such facility.  All requests and responses received should be associated with the claims file.

All findings should be set forth in a report added to the record.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  The RO should adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141   (1992).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


